Citation Nr: 0003837	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  93-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to April 
1944.  He died in January 1992.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1992, in which the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently perfected an 
appeal of that decision.

In a December 1997 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the appellant's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The evidence of record does not establish that the 
veteran's cardiovascular disorder, abdominal aortic aneurysm, 
sepsis, myelodysplasia with pancytopenia, cerebral vascular 
accident, diabetes mellitus, coronary artery disease (CAD), 
or myeloproliferative disorder were incurred or related to 
his period of active service.

3.  The evidence of record does not establish that the 
veteran's service-connected acquired psychiatric disorder, 
identified as schizophrenia, catatonic type, substantially or 
materially caused or contributed to his death.
CONCLUSION OF LAW

The cause of the veteran's death was not incurred during 
active service.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with her claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).  

The cause of a veteran's death will be considered to have 
been due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(1999).  A service-connected disability will be considered to 
be the principal cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  A service-connected 
disability will be considered a contributory cause of death 
if it contributed substantially or materially to the 
veteran's cause of death, that is, it combined to cause 
death; it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (1999).  Additionally, to 
meet the requirements of a contributory cause, the service-
connected disability must do more than causally share in 
producing death, but rather there must be a causal 
connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions,  38 C.F.R. § 3.312(c)(2) (1999).  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether facts 
and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from the muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(3) (1999).  There are primary 
causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (4) (1999).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
The appellant contends that the veteran's psychiatric 
disorder contributed to his medical conditions and general 
deterioration of health thus contributing to the cause of his 
death.  The veteran's only service-connected disability was a 
psychiatric disorder, identified as schizophrenia, catatonic 
type.  

With regard to the veteran's cause of death, a review of the 
record reveals that the veteran's death certificate, issued 
in January 1992, lists his immediate cause of death as 
cardiac arrest, due to or as the consequence of abdominal 
aortic aneurysm.  It appears that no autopsy was performed.  
The physician who signed the death certificate submitted an 
additional statement in September 1992 noting that the 
veteran had multiple medical problems, and that the immediate 
cause of his death was sepsis, "a bacterial infection with 
associated dehydration and bilateral pneumonia," with 
pancytopenia, a blood disorder, and his abdominal aortic 
aneurysm both listed as additional conditions.  No mention of 
his psychiatric disorder is made.

The medical records from St. Claire's Riverside Hospital in 
Rockaway, New Jersey, where the veteran died reveal that the 
veteran was admitted to the hospital on December 30, 1991, 
with dehydration secondary to poor diet and intake of fluid.  
His condition deteriorated, and at the time of his death, he 
was diagnosed with sepsis, dehydration, myelodysplasia with 
pancytopenia, an aortic aneurysm, diabetes mellitus, and 
status post cerebral vascular accident (CVA).  Neither the 
physician signing the death certificate nor the treatment 
records for the veteran's final hospitalization indicate any 
treatment for a psychiatric disorder, or that the veteran's 
psychiatric disorder complicated his treatment while 
hospitalized.  

The record also contains VA outpatient and hospitalization 
treatment records from 1989 to November 1991.  These records 
include treatment for a CVA in July 1989 with resultant 
aphasia, and treatment for myeloproliferative disorder, 
diabetes mellitus, an abdominal aortic aneurysm, coronary 
artery disease, a pulmonary disorder and pancytopenia, but no 
treatment for a psychiatric disorder.  The only mention of a 
psychiatric disorder in these records is a notation of a 
history of a nervous breakdown in World War Two.  
Additionally, these records do not indicate any complications 
with the veteran's treatment due to a psychiatric condition.  
The same is true of private medical records from St. Clare's 
Riverside Hospital for the period from April 1991 to January 
1992.  

The only evidence of record to make any connection between 
the veteran's service-connected disability and the cause of 
his death is a February 1992 statement by a VA physician, Dr. 
Evans.  He states that the veteran's psychiatric disability 
caused multiple difficulties in managing the veteran's 
medical problems.  He notes that Myeloproliferative Disorder 
probably caused his death and also states that "although his 
death was stated to be a resultant of chronic, non-disability 
related cause, his [s]ervice [r]elated [d]isability must be 
considered a major contributing cause."  Dr. Evans was 
subsequently asked to clarify this statement.  In a March 
1999 addendum, or supplemental statement, Dr. Evans asserted 
that the veteran's death was due to a non-service connected 
condition.  He states that the veteran suffered from multiple 
chronic diseases which were difficult to manage and his 
psychiatric disability was a major reason for the 
difficulties managing his medical problems.  Dr. Evans' 
clarification concludes, "[the veteran] died from a non-
service connected medical problem.  [H]is psychiatric history 
made management of his medical problems difficult but did not 
cause his death."

Evaluating the above evidence, the Board finds that the 
veteran's psychiatric disability was not a material and 
substantial contributor or cause of his death.  Dr. Evans' 
statements are not sufficient to establish that the veteran's 
service-connected psychiatric disability was a contributory 
cause of his death, particularly in light of the other 
medical evidence of record.  Dr. Evans asserts that his 
psychiatric disability made it difficult to treat his 
multiple disorders, but does not indicate that this was the 
case for the treatment of the veteran's condition during his 
final hospitalization or that this difficulty resulted in the 
veteran's death.  As noted, both private and VA medical 
records from 1989 to the time of the veteran's death fail to 
indicate that the veteran's psychiatric disorder was 
hindering treatment of his medial conditions.  In fact, his 
psychiatric disorder is only noted in discussions of his 
medical history and not as a current problem.  Moreover, the 
medical evidence of record, including Dr. Evans' statements, 
do not assert that the veteran's psychiatric disability 
"contributed substantially or materially to the veteran's 
cause of death, that is, it combined to cause death."  At 
most, the evidence suggests that the veteran's psychiatric 
disorder made treating the veteran difficult, but not 
impossible, and further, even Dr. Evans ultimately does not 
make a causal connection between the veteran's psychiatric 
disorder and his cause of death, asserting in his March 1999 
statement that the service-connected disability did not cause 
his death.  Additionally, the Board finds this clarification 
more probative since Dr. Evans was provided the opportunity 
to review the veteran's claims file prior to rendering his 
supplemental conclusion.

Accordingly, while the Board acknowledges that the appellant 
sincerely believes that the veteran's psychiatric disorder 
contributed to his death, the medical evidence of record does 
not support this belief.  Under the law and regulations, her 
statements alone, without corroborating medical evidence, are 
insufficient to establish a competent medical relationship 
between his psychiatric disorder and his cause of death.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Consequently, 
while the Board is sympathetic to the appellant's situation, 
the evidence does not support a finding that the veteran's 
service-connected psychiatric disorder was a primary or 
contributory cause of the veteran's death.  Despite Dr. Evans 
February 1992 statement, the preponderance of the evidence is 
against a finding that the veteran's death was substantially 
or materially caused by his psychiatric disability.  

The veteran's accredited representative argues that the 
veteran's psychiatric disorder made him materially less 
capable of resisting the effects of the disease that led to 
his death, pursuant to 38 C.F.R. § 3.312(c)(3).  However, the 
medical evidence does not support this conclusion.  Even if 
the veteran's psychiatric disorder made treating him more 
difficult, the medical evidence does not contain any 
indication that this made him less able to resist the effects 
of the sepsis and cardiac problems that led to his death.  
Moreover, as pointed out by the representative, application 
of this provision requires that the service-connected 
disability be evaluated as 100 percent disabling, and the 
veteran's psychiatric disorder was only rated as 50 percent 
disabling.  

Turning to the veteran's other noted contributing causes of 
death specifically, sepsis, pancytopenia, myeloproliferative 
disorder, diabetes mellitus, an abdominal aortic aneurysm, 
coronary artery disease, chronic obstructive lung disease of 
a CVA, and cardiac arrest, none of these disabilities were 
incurred in or aggravated by the veteran's periods of active 
service and there is no evidence of these disorders within a 
year of discharge.  The veteran's service medical records do 
not indicate complaints of, or treatment for any of the above 
disorders.  Moreover, there is no medical evidence of a nexus 
between any of these subsequently diagnosed disabilities and 
his period of active service.  Therefore, entitlement to 
service connection for the cause of the veteran's death based 
on entitlement to service connection for any of these 
disabilities is not warranted.  

Accordingly, although these disabilities may have contributed 
substantially to the veteran's cause of death, they are not 
related to his period of active service, and service 
connection for the cause of the veteran's death based on 
these disorders is therefore not appropriate.  38 C.F.R. 
§ 3.312 (1999).  Consequently, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

